Case 0:20-cv-60416-AMC Document 95 Entered on FLSD Docket 07/09/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                            Case No.: 0:20-cv-60416-CANNON/HUNT

   TOCMAIL INC., a Florida corporation,

          Plaintiff,

   v.

   MICROSOFT CORPORATION, a Washington
   corporation,

          Defendant.


                        JOINT STATEMENT OF UNDISPUTED FACTS

         Pursuant to the Second Amended Scheduling Order [ECF No. 61], Plaintiff TocMail, Inc.

  (“TocMail”) and Defendant Microsoft Corporation (“Microsoft”) respectfully set forth the

  following facts about which there is no material dispute:

         1.      Microsoft’s Safe Links is a cybersecurity feature incorporated within a cloud-based

  email filtering service that was originally named “Advanced Threat Protection” (“ATP”) but was

  recently renamed “Microsoft Defender for Office 365” (“Defender”) (referred to herein

  interchangeably as “ATP” or “Defender”). See ATP Product Guide, TOCMAIL_00005145 at 48

  (“Exhibit 1”); ECF No. 42 (“Am. Compl.”) ¶ 57; Deposition of Jason Rogers dated March 17,

  2021 (“Exhibit 2”) at 10:11-14; Deposition of Microsoft Corporate Representative Jason Rogers

  dated March 16, 2021 (“Exhibit 3”) at 13:9-21.

         2.      The Safe Links feature was made available in 2015. Exhibit 3 at 12:25-13:8; Am.

  Compl. ¶ 64.

         3.      Safe Links is not a stand-alone product and therefore cannot be purchased on its

  own. Customers obtain access to Safe Links when they purchase ATP as a separate add-on service
Case 0:20-cv-60416-AMC Document 95 Entered on FLSD Docket 07/09/2021 Page 2 of 3




  to Office 365 or purchase an Office 365 suite that includes ATP. Deposition of Microsoft’s

  Corporate Representative Kathryn Griffith dated March 23, 2021 (“Exhibit 4”) at 9:5-17; Am.

  Compl. ¶ 57; ECF Nos. 42-3, 42-5 at p. 84.

         4.     On December 12, 2019, TocMail’s product was first made available. TocMail’s

  Second Amended Response to Microsoft’s First Set of Interrogatories (“Exhibit 5”) at Response

  No. 1; Am. Compl. ¶ 90.




  Dated: July 9, 2021                          Respectfully submitted,

                                               /s/ Evelyn A. Cobos
                                               Evelyn A. Cobos

                                               GREENBERG TRAURIG, LLP
                                               1000 Louisiana Street, Suite 1700
                                               Houston, Texas 77002
                                               Telephone: (713) 374-3541
                                               Facsimile: (713) 374-3505
                                               MARY-OLGA LOVETT
                                               Email: lovettm@gtlaw.com

                                               GREENBERG TRAURIG, P.A.
                                               333 S.E. 2nd Avenue, Suite 4400
                                               Miami, Florida 33131
                                               Telephone: (305) 579-0500
                                               Facsimile: (305) 579-0717
                                               FRANCISCO O. SANCHEZ
                                               Florida Bar No. 598445
                                               Email: sanchezo@gtlaw.com
                                               orizondol@gtlaw.com
                                               EVELYN A. COBOS
                                               Florida Bar No. 092310
                                               Email: cobose@gtlaw.com
                                                      FLService@gtlaw.com

                                               Attorneys for Microsoft Corporation




                                                  2
Case 0:20-cv-60416-AMC Document 95 Entered on FLSD Docket 07/09/2021 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 9th day of July, the foregoing document is being served

  this day on all counsel of record on the service list via electronic mail.

                                                 /s/ Evelyn A. Cobos
                                                 EVELYN A. COBOS


                                            SERVICE LIST

   JOHNSON & MARTIN, P.A.
   Joshua D. Martin
   500 W. Cypress Creek Rd., Suite 430
   Ft. Lauderdale, FL 33602
   Tel: (954) 790-6699
   Fax: (954) 206-0017
   Email: josh.martin@johnsonmartinlaw.com

   Attorneys for Plaintiff




                                                    3
